DETAILED ACTION
	Claims 1-12 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority as a 371 filing of PCT/US2016/018572 filed on February 19, 2016 is acknowledged in the instant application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on August 20, 2018 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US PGPUB 2011/0263652).
	Friedman et al. teach a method of performing a clinical trial for treatment of tinnitus by administering the Group I mGluR agonist FTIDC via a intratympanic injection in a dose of 300 mg in a controlled release dosage form.  The patients to be enrolled are those who exhibit subjective tinnitus.  See pages 12-13, Example 4.  
	Friedman et al. do not teach in the example where LY354740 is used instead of FTIDC, where the administration is systemic, or where the dosage is between 100 and 200 mg per day.
	Friedman et al. teach that Group II mGluR agonists can be used in the same method in that these compounds decrease excitotoxicity and specifically discloses LY354740 as capable of use.  See page 5, paragraphs 46-48.  Additionally, Friedman et al. teach that systemic administration via an injection or oral route can be used for these drugs, albeit with teaching that Group I mGluR agonists should be administered topically.  See page 6, paragraph 59.  With respect to claim 8, the amount of time that the treatment would be inseparable from the drug that is administered.  Therefore, the administration of LY354740 would inherently possess the property of treatment of tinnitus for at least 15 minutes after administration.  Finally, Friedman et al. teach that the dosage can be in a range of 0.02-50 mg per administration.  See page 11, paragraph 102.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  Therefore, the dosage of 100 to 200 mg per day would be within the realm of routine optimization for using a Group II mGluR agonist to treat tinnitus.
.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kostek et al. (Diagnostic Pathology, 2013, article 209) in view of Friedman et al. (US PGPUB 2011/0263652).
	Kostek et al. teach a method of screening a subject having tinnitus by measuring residual inhibition by administering a masking stimulus supplied by a sound synthesizer.  See page 4, bottom of column 1 to top of column 2. 
	Kostek et al. do not teach where suppression of tinnitus indicates that a Group II mGluR agonist such as LY354740 be administered to the patient.  
	Friedman et al. teaches that excitotoxicity is a cause of tinnitus.  See page 1, paragraph 9. Friedman et al. teach that Group II mGluR agonists can be used in the same method in that these compounds decrease excitotoxicity and specifically discloses LY354740 as capable of use.  
	The person of ordinary skill in the art would be motivated to combine the teachings of Kostek et al. with Friedman et al. as Kostek et al. teach an improved method of screening for tinnitus, and Friedman et al. teach a therapeutic method for the treatment of tinnitus that can be administered to those who test positive for tinnitus in the method of Kostek et al.  As the person of ordinary skill in the art would be following the guidance in the prior art for testing for tinnitus and then treating tinnitus, there would be a reasonable expectation of success.  
Conclusion
	Claims 1-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626